DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 10,542,014 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see remarks, filed 1/5/2021, with respect to statutory eligibility of claims have been fully considered and are persuasive, see for example page 12 paragraph 2.  The 35 U.S.C. 103 rejection(s) of claims 1-20 has been withdrawn. 
Applicant’s arguments, see remarks, filed 1/5/2021, with respect to claims over prior art have been fully considered and are persuasive, see for example page 18 paragraph 2, page 20 paragraph 2-3 and page 22 paragraph 1-2 .  The 35 U.S.C. 103 rejection(s) of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, Epstein et al (US 2017/0262523), discloses a device discovery system includes a data storage medium to store a clustered data structure including device signatures 
The prior art, Beyah et al (US 2013/0139263), discloses device type fingerprinting based on properties of network traffic originating from a device to be identified. The device is implemented to capture packets routed through a network at an intermediate node between the originating device to be identified and destination, measuring properties of the captured traffic, including packet inter-arrival time, and generating a signature based on the measured properties that includes identifying information about the hardware and/or software architecture of the device. This does not require deep packet inspection, does not require a managed device-side client, are protocol and packet payload agnostic, and is effective for MAC or IP-level encrypted streams. Also, it is provided a wired-side detection of wireless devices and device types and can detect both previously detected and unknown devices.
The prior art, either alone or in combination does not expressly disclose:
creating, by a computer system, a set of similarity measures of source and target signatures, wherein the source signatures come from a source intrusion and detection computer system and the target signatures come from a target intrusion and detection computer system, and wherein the source signatures correspond to known threats to resources in the source intrusion and detection computer system, the target signatures correspond to known threats to resources in the target intrusion and detection computer system, and the source and target signatures have different sets of descriptive elements; integrating, by the computer system, the set of similarity measures to generate an overall similarity metric; using, by the computer system, the overall similarity metric to find appropriate categories in the target signatures into which the source signatures should be placed; placing by the computer system, the source signatures into the appropriate categories to create a mapping from the source signatures to the target signatures, the mapping being from source signatures used by the source intrusion and detection computer system to target signatures used by the target intrusion and detection system; creating, by the computer system, target signatures corresponding to and based on the mapping; 
receiving, at a target intrusion detection computer system, target signatures wherein the target signatures have been created using a mapping from source to target signatures, the source signatures come from a 4S.N. 16/671,267 Art Unit: 2436 source intrusion and detection computer system and the target signatures come from the target intrusion and detection computer system, and wherein the source signatures correspond to known threats to resources in the source intrusion and detection computer system, the target signatures correspond to known threats to resources in the target intrusion and detection computer system, and the source and target signatures have different sets of descriptive elements; using the received target signatures to determine whether a threat has occurred to the resources in the computer environment of the target intrusion detection computer system; and outputting by the target intrusion detection computer system one or more alerts in response to a determination the threat has occurred to the resources in the computer environment of the target intrusion detection computer system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436